Citation Nr: 0534936	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
replacements due to osteoarthritis.  

2.	Entitlement to service connection for gastrointestinal 
disorder.  

3.	Entitlement to service connection for trigeminal 
neuropathy.  

4.	Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After certification of the veteran's claims folder to the 
Board, he requested a Travel Board hearing on appeal at the 
RO.  He requested this hearing in response to the 
certification letter.  In view of this, the case is remanded 
for the following:

The RO should schedule a Travel Board 
hearing in accordance with applicable 
procedures.  The appellant and his 
representative should be informed of the 
time and place to report to the hearing.  
If he desires to withdraw the request for 
this hearing, he must do so in writing to 
the RO.  After the hearing the matter 
should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

